DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  in claim 2 "then transmitted to the first charging device" should be "then transmits the instructions to"; in claim 11 “to minimum” should be “to minimize”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11  recites “wherein the power supply information further includes the time difference electricity price applicable”. It is unclear what is meant by this term. For the purpose of examination, Examiner is interpreting the term as a time-varying price.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-20 and 25-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. US PGPUB 2019/0184850.
Regarding claim 1, Lee discloses a charging management system [fig. 1, power distribution network], comprising:
a charging group [fig. 1, adaptive charging networks (ACN) 112, each comprising a plurality of adaptive charging stations (ACS) 120; par. 69], comprising: 
a first charging device [fig. 1, 120] configured to output electric power for charging a first electric vehicle in response to a first charging request, wherein the first charging request includes first vehicle-usage scheduling information [pars. 17, 19, 171-173 & 174; an EV charging request can include a departure time of the vehicle]; and 
a second charging device [fig. 1, 120] configured to output electric power for charging a second electric vehicle in response to a second charging request, wherein the second charging request includes second vehicle-usage scheduling information [pars. 17, 19, 171-173 & 174; an EV charging request can include a departure time of the vehicle], 
wherein the first charging device and the second charging device are electrically connected to a power supply equipment [fig. 1, ACN 112 is connected to both ACSs 120; par. 69], and the power supply equipment corresponds to preset power supply information [pars. 72, 74-75, 112 & 193, available capacity of an ACN 112 is known and used to determine how much power can be used by each ACS 120], and the power supply information records a power load capacity of the power supply equipment [pars. 72, 74-75, 112 & 193, available capacity of an ACN 112 is known and used to determine how much power can be used by each ACS 120]; and 
a server informationally connected to the first charging device and the second charging device via a network [pars. 6, 17, 72; EVs communicate with one or more centralized computer systems to request charging, the centralized computer system is connected to the ACN, which has ACSs 120 (fig. 1)],  comprising: 
a processor configured to schedule and control the charging of the first electric vehicle by the first charging device and the charging of the second electric vehicle by the second charging device according to the first charging request, the second charging request, and the power supply information, such that the charging of the first electric vehicle and the charging of the second electric vehicle are completed without exceeding the power load capacity to meet the first vehicle-usage scheduling information and the second vehicle-usage scheduling information [pars. 72, 74-75, 112 & 193, available capacity of an ACN 112 is known and used to determine how much power can be used by each ACS 120; pars. 59-60, 62-64, 170-176, 208-212 & 260-265, charging of some EVs is scheduled before others based on priority, and a schedule is created that can guarantee at least a minimum energy by a particular time].
Regarding claim 15, Lee discloses a method for charging management of charging devices for use in a server, wherein the server is coupled to a charging group via a network and the charging group comprises a first charging device and a second charging device electrically connected to a power supply equipment fig. 1, power distribution network; pars. 6, 17, 72; EVs communicate with one or more centralized computer systems to request charging, the centralized computer system is connected to the ACN, which has ACSs 120 (fig. 1)], the method comprising: 
obtaining power supply information corresponding to the power supply equipment, the power supply information recording a power load capacity of the power supply equipment [pars. 72, 74-75, 112 & 193, available capacity of an ACN 112 is known and used to determine how much power can be used by each ACS 120]; 
obtaining a first charging request, which requires the first charging device to output power for charging a first electric vehicle [fig. 1, 120], wherein the first charging request includes first vehicle-usage scheduling information [pars. 17, 19, 171-173 & 174; an EV charging request can include a departure time of the vehicle]; 
obtaining a second charging request, which requires the second charging device to output power for charging a second electric vehicle [fig. 1, 120], wherein the second charging request includes second vehicle-usage scheduling information  [pars. 17, 19, 171-173 & 174; an EV charging request can include a departure time of the vehicle]; and
scheduling and controlling the charging of the first electric vehicle by the first charging device and the charging of the second electric vehicle by the second charging device according to the first and second vehicle- usage scheduling information specified by the first and second charging requests, respectively, and the power supply information, such that the charging of the first electric vehicle and the charging of the second electric vehicle are completed without exceeding the power load capacity to meet the first vehicle-usage scheduling information and the second vehicle-usage scheduling information [pars. 72, 74-75, 112 & 193, available capacity of an ACN 112 is known and used to determine how much power can be used by each ACS 120; pars. 59-60, 62-64, 170-176, 208-212 & 260-265, charging of some EVs is scheduled before others based on priority, and a schedule is created that can guarantee at least a minimum energy by a particular time].
Regarding claims 2 and 16, Lee discloses wherein the processor further generates a first instruction and a second instruction according to the first charging request, the second charging request and the power supply information, and then transmitted to the first charging device and the second charging device respectively, such that the first charging device outputs power to charge the first electric vehicle in response to the first instruction and the second charging device outputs power to charge the second electric vehicle in response to the second instruction [pars. 6, 17-21,  56-57 & 72-76; a processor within the ACN, which may be the centralized controller can send instructions to charging devices 120 to output power to the vehicles].
Regarding claims 3 and 17, Lee discloses wherein the first instruction further includes a first charging control parameter for controlling the power output mode and size of the first charging device, and the second instruction further includes a second charging control parameter for controlling the power output mode and size of the second charging device [par. 58-64, charging control parameters include the power output mode (i.e. Group 1 or Group 2 priority, minimum charging mode or full request mode) and size of the power output (“charging rates for EVs”)].
Regarding claims 4 and 18, Lee discloses wherein the first vehicle- usage scheduling information records the time when the first electric vehicle is scheduled to be used, and the second vehicle-usage scheduling information records the time when the second electric vehicle is scheduled to be used [pars. 7, 9, 75, 91 & 93; recording the scheduled departure time of the vehicles]. 
Regarding claims 5 and 19, Lee discloses wherein the first vehicle- usage scheduling information records a planned travel distance of the first electric vehicle, and the second vehicle-usage scheduling information records a planned travel distance of the second electric vehicle [par. 75, 170, 228 & 243; a desired range can be recorded for each EV, and the EV can request additional miles to be added].
Regarding claims 6 and 20, Lee discloses wherein the first vehicle- usage scheduling information records the demand for the desired charging amount of the first electric vehicle, and the second scheduled vehicle information records the demand for the desired charging amount of the second electric vehicle  [pars. 13, 63 & 170-172 a requested energy amount for each vehicle is recorded].
Regarding claims 11 and 25, Lee discloses wherein the power supply information further includes the time difference electricity price applicable to the power supply equipment [pars. 53, 62, 170 & 245-246], and wherein the processor further schedules and controls the first charging device to charge the first electric vehicle and the second charging device to charge the second electric device to minimum a total electricity price of the electric power used by the first charging device for charging the first electric vehicle and the second charging device for charging the second electric vehicle [pars. 244-256, the system can minimize the total price to be paid by charging discretionary energy portions only when the price is lower than a threshold].
Regarding claims 12 and 26, Lee discloses wherein the first charging request further includes first user information recording a user priority level corresponding to the first electric vehicle, and the second charging request further includes second user information recording a user priority level corresponding to the second electric vehicle  [pars. 170-176 & 240-256; users and their vehicles can be divided into a plurality of priority groups based on how much they are willing to pay], wherein the processor compares the user priority levels corresponding to the first electric vehicle and the second electric vehicle according to the first user information and the second user information, and schedules and controls the first charging device to charge the first electric vehicle and the second charging device to charge the second electric vehicle, such that the one with a higher priority between the first electric vehicle and the second electric vehicle is preferentially charged [pars. 170-176 & 240-256; users and their vehicles with higher priority levels (Group 1 vs Group 2) are preferentially scheduled for charging].
Regarding claims 13 and 27, Lee discloses wherein the first charging device comprises a plurality of charging connectors [fig. 1, the first charging device can comprise a plurality of ACS 120 at the first house for example with a plurality of charging connectors; pars. 17, 19, 171-173 & 174], and 
when the first electric vehicle is electrically connected with one of a plurality of charging connectors, a third electric vehicle is electrically connected with another one of the charging connectors [fig. 1, at the first house a plurality of vehicles are connected to a plurality of charging connectors 120; pars. 17, 19, 171-173 & 174], 
wherein the first charging device outputs electric power for charging a third electric vehicle in response to a third charging request, wherein the third charging request includes third vehicle-usage scheduling information [pars. 17, 19, 171-173 & 174; an EV charging request can include a departure time of the vehicle], and 
the processor further schedule and control the charging of the first electric vehicle and the third electric vehicle by the first charging device and the charging of the second electric vehicle by the second charging device [fig. 1, the first house can be considered a first charging device with a plurality of charging connectors 120, and the second house a second charging device with another plurality of charging connectors 120 where the second vehicle can be connected]  according to the first charging request, the second charging request, the third charging request and the power supply information, such that the charging of the first electric vehicle, the third electric vehicle and the second electric vehicle are completed without exceeding the power load capacity to meet the first vehicle-usage scheduling information, the third vehicle- usage scheduling information and the second vehicle-usage scheduling information, respectively [pars. 72, 74-75, 112 & 193, available capacity of an ACN 112 is known and used to determine how much power can be used by each ACS 120; pars. 59-60, 62-64, 170-176, 208-212 & 260-265, charging of some EVs is scheduled before others based on priority, and a schedule is created that can guarantee at least a minimum energy by a particular time, including by a departure time of each of the EVs].
Regarding claims 14 and 28, Lee discloses wherein the charging connectors of the first charging device are charging connectors conform to the same charging interface specifications or different charging interface specifications [par. 56, the charging connectors may conform to some standard i.e. SAE J1772].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Clams 7-10 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2019/0184850 in view of Logvinov et al. US PGPUB 2020/0023747.
Regarding claims 7 and 21, Lee discloses wherein the server further obtains first battery information of the first electric vehicle and second battery information of the second electric vehicle via the network [pars. 78-84, the amount of energy drawn by the EV is monitored and compared to the request to determine a remaining energy demand (thus first and second battery information), as well as a maximum charging rate of the vehicle (par. 7); pars. 6, 17, 72; EVs communicate with one or more centralized computer systems to request charging, the centralized computer system is connected to the ACN and can monitor calculations and instructions made by the ACN].
Lee does not explicitly disclose the processor further determines a remaining battery capacity of the first electric vehicle and a remaining battery capacity of the second electric vehicle based on the first battery information and the second battery information to control and schedule the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle.
However, Logvinov discloses an electric vehicle charging system with scheduling wherein the processor further determines a remaining battery capacity of the first electric vehicle and a remaining battery capacity of the second electric vehicle based on the first battery information and the second battery information to control and schedule the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle [pars. 17, 106 & 110-112; power system controller 240 comprises a processor and it determines a state of charge of the vehicles 250 & 255, which it uses to determine a charging schedule].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include the processor further determines a remaining battery capacity of the first electric vehicle and a remaining battery capacity of the second electric vehicle based on the first battery information and the second battery information to control and schedule the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle for the purpose of determining which vehicle more urgently requires charging, as taught by Logvinov (par. 106).
Regarding claims 8 and 22, Lee discloses controlling and scheduling the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle such that the one with the lower delivered energy is preferentially charged [pars. 62-63; since Group 1 has strict priority over Group 2, but Group 2 will at least by a minimum level of energy before admitting another vehicle to group 1, which has strict priority, the vehicle with less delivered energy is preferentially charged].
Lee does not explicitly disclose wherein the processor further determines the remaining battery capacity of the first electric vehicle and the remaining battery capacity of the second electric vehicle based on the first battery information and the second battery information to control and schedule the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle such that the one with the lower remaining battery capacity between the first electric vehicle and the second electric vehicle is preferentially charged.
However, Logvinov as applied in claims 7 and 21, respectively discloses wherein the processor further determines the remaining battery capacity of the first electric vehicle and the remaining battery capacity of the second electric vehicle based on the first battery information and the second battery information to control and schedule the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle such that the one with the lower remaining battery capacity between the first electric vehicle and the second electric vehicle is preferentially charged [pars. 17, 106 & 110-112; power system controller 240 comprises a processor and it determines a state of charge of the vehicles 250 & 255, which it uses to determine a charging schedule, a battery that is almost discharged is given a priority over another battery].
Regarding claims 9 and 23, Lee does not explicitly disclose wherein the server periodically obtains the remaining battery capacity from one of the first electric vehicle and the second electric vehicle currently being charged via the network and determines whether the remaining battery capacity has reached a battery capacity threshold, and if so, the server suspends the charging of the one of the first electric vehicle and the second electric vehicle currently being charged, and switches to charge the other one of the first electric vehicle and the second electric vehicle instead.
However, Logvinov as applied in claim 7 discloses wherein the server periodically obtains the remaining battery capacity from one of the first electric vehicle and the second electric vehicle currently being charged via the network and determines whether the remaining battery capacity has reached a battery capacity threshold [pars. 17, 106 & 110-112; power system controller 240 comprises a processor and it determines a state of charge of the vehicles 250 & 255, which it uses to determine a charging schedule, a battery that is almost discharged (has reached a threshold) is given a priority over another battery].
The combination of Lee and Logvinov does not explicitly disclose the server suspends the charging of the one of the first electric vehicle and the second electric vehicle currently being charged, and switches to charge the other one of the first electric vehicle and the second electric vehicle instead.
However, Examiner takes Official Notice that it is well known in the electric vehicle charging arts to suspend the charging of one electric vehicle and switch to charging another vehicle, for example, when a first vehicle reaches a fully charged level. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Lee and Logvinov to further include the server suspends the charging of the one of the first electric vehicle and the second electric vehicle currently being charged, and switches to charge the other one of the first electric vehicle and the second electric vehicle instead for the purpose of preventing overcharging of the vehicle battery, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 10 and 24, Lee does not explicitly disclose wherein the processor further determines the remaining battery capacity of the first electric vehicle and the remaining battery capacity of the second electric vehicle based on the first battery information and the second battery information, and if the remaining battery capacity of one of the first electric vehicle or the second electric vehicle is lower than a minimum battery capacity threshold, the processor first charges the battery of the one with a remaining battery capacity lower than the minimum battery capacity threshold to reach the minimum battery capacity threshold, and then controls and schedules the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle.
However, Logvinov discloses an electric vehicle charging system with scheduling wherein the processor further determines the remaining battery capacity of the first electric vehicle and the remaining battery capacity of the second electric vehicle based on the first battery information and the second battery information [pars. 17, 106 & 110-112; power system controller 240 comprises a processor and it determines a state of charge of the vehicles 250 & 255, which it uses to determine a charging schedule], and if the remaining battery capacity of one of the first electric vehicle or the second electric vehicle is lower than a minimum battery capacity threshold, the processor first charges the battery of the one with a remaining battery capacity lower than the minimum battery capacity threshold to reach the minimum battery capacity threshold [par. 106, a battery that is almost discharged is given a priority over another battery], and then controls and schedules the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle [pars. 17, 106 & 110-112; power system controller 240 comprises a processor and it determines a state of charge of the vehicles 250 & 255, which it uses to determine a charging schedule, after a priority vehicle is scheduled for charging above the minimum level its charge will continue and the next vehicle (the other vehicle) will be charged].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include wherein the processor further determines the remaining battery capacity of the first electric vehicle and the remaining battery capacity of the second electric vehicle based on the first battery information and the second battery information, and if the remaining battery capacity of one of the first electric vehicle or the second electric vehicle is lower than a minimum battery capacity threshold, the processor first charges the battery of the one with a remaining battery capacity lower than the minimum battery capacity threshold to reach the minimum battery capacity threshold, and then controls and schedules the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle for the purpose of determining which vehicle more urgently requires charging, as taught by Logvinov (par. 106).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Uesugi US PGPUB 2011/0246252 discloses a vehicle charging management server which allocates charging for a plurality of vehicles based on a priority order.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859